DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed 12/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  For Cite No. 4 - JP06-038427A is missing from the file and this reference is not found in the files of the related cases 15/026691 or 15/497668.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6-10, Applicant has failed to define DOL1.  Based on the specification ([0007]) a first compressive stress layer extending inward toward a center of the glass substrate comprising a first depth of layer is DOL1.  Please clarify claims 6-10, and whether DOL1 in claims 6-10 references a depth of layer of a compressive stress layer extending inward from the first surface of the glass substrate.
	Additionally for claim 6, Applicant claims DOL1=DOL2, but in claim 1 claims a compressive stress layer inward form the first surface of the glass substrate is greater than a compressive stress layer at a second surface, and in claim 4 the compress stress layer at a second surface has a second depth of layer DOL2.  It is unclear to the Examiner how DOL1=DOL2 when a compressive stress layer inward form the first surface of the glass substrate is greater than a compressive stress layer inward at a second surface.  Please clarify claim 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu).
Regarding claims 1 and 4, Weber (abstract) discloses a method of selectively strengthening glass.  Weber (Figs. 4A-4E and [0063]-[0068]) discloses cover glass 604 after a first strengthening treatment in a first heated potassium bath and forming a compressive stress surface layer 609 having a corresponding depth of compressive layer.  This strengthened cover glass corresponds to a glass substrate.  Weber discloses the bottom major surface (corresponding to a second surface) of the glass substrate is masked with shielding 606 to form a shielded portion 608, the shielded portion 608 corresponds to a second surface that is contacted with a mask over the entire second surface.  Weber discloses the top major surface (corresponding to a first surface) and edge extremities are unshielded.  Weber discloses after shielding the glass substrate, the glass substrate is treated in a second heated potassium bath for a second period of time.  While Weber fails to explicitly state the potassium bath is a molten alkali salt and the strengthening treatment includes immersing the strengthened glass substrate with shielding, Weber ([0033]) further discloses in the treating of substrates with selectively exposed surface portions in a chemical bath containing potassium (e.g. KNO3-) and submerging the cover glass in a heated potassium bath (for example a molten KNO3 – i.e. a molten alkali metal salt).  Therefore, based on the additional teachings regarding chemically strengthening by submerging a potassium bath by Weber, it would be obvious to a person having ordinary skill in the art, the second strengthening treatment of the glass substrate comprising immersing (i.e. submerging) the glass substrate.  

Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2 and the enhanced compressive stress is greater than the compressive stress of the other chemically strengthened surface region 608A.  This provides for the glass substrate after the immersing comprises a compressive stress layer extending from the first surface of the glass substrate that is greater than a compressive stress layer at the second surface, as claimed in claim 1 and the second compressive stress layer extending inward toward the center of the glass substrate comprising a second depth of layer DOL2, as claimed in claim 4.
Regarding claim 2, in addition to the rejection of claims 1 and 4 above, Weber ([0041]) further discloses foil and aluminum can be used for masking and Chu ([0026]) discloses a barrier film (i.e. mask) as a metal film.  Therefore, based on the teachings of Weber and Chu, it would be obvious to a person having ordinary skill in the art the mask comprises metal.
Regarding claim 3, in addition to the rejection of claims 1 and 4 above, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress can be varied and controlled in the process of Weber.  Weber further discloses the cross hatching (Figs. 6A-6E) depicting the enhanced depth the cross hatching suggests the enhanced compress stress of the first surface extending toward the center as greater than 25% of the average thickness of the glass substrate.  Further, as discussed above, Weber in view of Chu provides for substrates ranging from 0.1 mm (100 microns) to 0.55 mm (550 microns) and Weber ([0046]) discloses a cover glass having an enhanced chemical strengthening depth to be about 100 microns and the other chemically strengthened layer to be about 38.6 microns, and differences may be on the order of tens of microns.  Therefore, based on the disclosures of Weber and Chu, it would be obvious to a person having ordinary skill in the art, the compressive stress layer extending inward from the first surface (i.e. enhanced strengthening depth) toward the center can be controlled and varied and such that the compressive layer extending inward toward the center is greater than 25% of the average thickness of the glass substrate.  
Regarding claim 5, in addition to the rejection of claims 1 and 4 above, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress for both DOL1 and DOL2 can be varied and controlled with the process of Weber.  Further, as discussed above, Weber in view of Chu 2 can be controlled and varied such that the DOL2 is greater than 25% of the average thickness of the glass substrate.  
Regarding claims 7-9, as discussed in the rejection of claim 1 above, Weber further discloses following the second strengthening treatment (i.e. after the immersing) the glass substrate comprises unshielded portions 610A of the cover glass, which includes the first surface, as having an enhanced depth of compressive layer DOL1 and enhanced strengthening that is deeper than the other chemically strengthened surface region 608A having a depth of compressive stress layer DOL2.  Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress for both DOL1 and DOL2 can be varied and controlled with the process of Weber.  Weber further suggests with the cross hatching (Figs. 6A-6E) depth of layers of the compressive stress where DOL1 and DOL2 and the DOL1 is at least 2% greater than DOL2, as claimed in claim 7, is at least 6% greater than DOL2, as claimed in claim 8, and is at least 10% greater than DOL2.  Weber ([0046]-[0047]) further discloses an a cover glass having an enhanced chemical strengthening depth to be about 100 microns and the other chemically strengthened layer to be about 38.6 microns, and differences may be on the order of tens of microns.  Therefore, based on the disclosures of Weber, it would be obvious to a person having ordinary skill in the art, the depth of layer of DOL1 and DOL2 can be controlled and varied such that DOL1 is at least 2% 2, as claimed in claim 7, is at least 6% greater than DOL2, as claimed in claim 8, and at is least 10% greater than DOL2.
Regarding claim 10, in addition to the rejection of claim 1 above, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  This suggests the depth of the compressive stress for both DOL1 and DOL2 can be varied and controlled with the process of Weber.  Weber ([0043] and [0046]-[0047]) further discloses a depth of compressive stress to be about 38.6 microns and to be about 100 microns, and discloses depth of layer differences ranging in tens of microns.  Therefore, it would be obvious to a person having ordinary skill in the art, the depth of layer of DOL1 can be controlled and varied such that DOL1 is equal to or greater than 10 microns.
Regarding claim 11, Weber ([0043] and [0046]-[0048]) discloses the first strengthening treatment can provide for a compressive stress of about 730 MPa and discloses the peak compressive stress of regions having a second chemical strengthening having a similar peak of 730 MPa.  Therefore it would be obvious to a person having ordinary skill in the art, since the first surface of Weber chemically strengthened with a second chemical strengthening having the first surface of the chemically strengthened glass substrate is at least 500 MPa.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu) as applied to claim 1 above, and further in view of Weber (US 2012/0236526 – hereinafter Weber2).
Regarding claim 12, as discussed in the rejection of claim 1 above, the chemically strengthened first surface undergoes a first and second chemical strengthening treatment.  Weber fails to disclose the compressive stress at the first surface chemically strengthened is at least 950 MPa.  However, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu) as applied to claim 1 above, and further in view of Weber (US 2012/0236526 – hereinafter Weber2) and Bookbinder et al. (US 2012/0135226 – hereinafter Bookbinder).
Regarding claim 13, as discussed in the rejection of claim 1 above, the chemically strengthened second surface undergoes a single chemical strengthening treatment.  Weber fails to disclose the compressive stress at the second surface chemically strengthened is at least 850 MPa.  However, Weber ([0039]) further discloses the depth of compressive stress may be substantially controlled by using high ion concentrations and/or bath temperatures and/or extended soak times or by using applied electric fields to enhance diffusion.  Further, Weber2 ([0032]) discloses the degree of strengthening of the glass article can be controlled by the type of glass, concentration of bath (i.e. K concentration), time in the 3 salt bath in Table 2, during an 8 hour exchange where samples 37, 38, 48, and 49 have compressive stresses of 853 MPa, 981 Mpa, 892 MPa, and 951 MPa.  Weber, Weber2, and Bookbinder disclose a single ion exchange in a KNO3 salt bath.  Therefore, based on the teachings of Weber, Weber2, and Bookbinder, it would be obvious to a person having ordinary skill in the art, the degree of strengthening of a surface of glass article can be controlled to have compressive stresses greater than 850MPa, and in chemically strengthening a second surface in a single ion exchange salt bath in the method of Weber can be controlled and strengthening improved by controlling the degree of strengthening to result in the second surface of the chemically strengthened glass to be at least 850 MPa.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2012/0236477) in view of Chu et al. (US 2011/0293928 – hereinafter Chu) as applied to claim 1 above, and further in view of Prest (US 2012/0111056), Moll et al. (US 2013/0273324 – hereinafter Moll) and Plumat (US 3,626,723).
Regarding claim 14, Weber fails to disclose a fixed device that produces a curved configuration of the glass substrate during immersing.  However, as discussed in the rejection of claim 1 above, Weber ([0036]) further discloses the glass covers are typically rather thin and may be less than about 1 mm, and discloses the cover glass is for electronic devices (abstract) and ([0027]) the glass as a display glass and Chu discloses strengthened glass as a display glass having a thickness ranging from 0.1 mm to 0.55 mm.  Further, Moll ([0033] and [0083]) discloses strengthened glass articles less than 1 mm thick and strengthened glass articles configured as curved or shaped glass articles and strengthened glass used as cover sheets and/or touch screens, Plumat (abstract, Col. 2, lines 59-64 and Col. 8, lines 13-20) discloses producing a curved chemically tempered glass sheets by applying mechanical bending forces during chemical strengthening, and Prest (Fig. 2 and [0034]) discloses during an ion exchange process securing .  
Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2011/0293928 – hereinafter Chu).
As discussed in the rejection of claim 6 above under 35 U.S.C. 112(b), It is unclear to the Examiner how DOL1=DOL2 when a compressive stress layer inward form the first surface of the glass substrate is greater than a compressive stress layer inward at a second surface.  For Examination purposes the Examiner will interpret wherein after the immersing the glass substrate comprising a compressive stress layer inward from the first surface of the glass substrate having a first depth of layer DOL1 extending inward from the first surface and comprising a second compressive layer extending inward from the second surface having a second depth of layer DOL2.
Regarding claims 1, 4, and 6, Chu (Figs. 2, 3A, and 3B and [0018]-[0026]) discloses a method comprising immersing a glass substrate in a strengthening solution, such as potassium nitrate.  Chu discloses the glass substrate ranges in thickness between 0.1 mm and 0.55 mm, which overlaps Applicant’s claimed range of less than 0.3 mm and discloses the glass substrate having a first surface 106 and a second surface 108 where the second surface 108 is contacted by a mask (“barrier film 104” – such as a metal film) over the entire second surface.  Chu discloses the method for strengthening provides for the first and second surface having similar potassium ions aggregated on the surface, and for the first surface and the second surface will have similar levels of internal stress and this will 1 extending inward from the first surface and comprising a second compressive layer extending inward from the second surface having a second depth of layer DOL2, and with no cambering and similar stress levels, this suggests DOL1=DOL2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741